Citation Nr: 9902568	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-43 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to April 28, 1994, 
for a grant of service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to February 
1961.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a July 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veterans claims for 
service connection for bilateral hearing loss and tinnitus.  
By a rating decision of November 1994, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) evaluation.  The RO also 
granted service connection for tinnitus and assigned a 10 
percent evaluation.  The effective date for both claims was 
April 28, 1994.  Thereafter, the veteran filed an appeal with 
respect to the noncompensable evaluation assigned for his 
bilateral hearing loss, as well to the effective date 
assigned for each disability.

In December 1995, during the pendency of the appeal, the RO 
granted a 10 percent evaluation for the veterans bilateral 
hearing loss.  Inasmuch as the 10 percent evaluation is not 
the maximum benefit under the rating schedule, the claim for 
an increased evaluation for this disability remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

This case was previously before the Board.  In a decision of 
November 1996, the Board denied both of the veterans claims 
on appeal.  However, that decision was vacated by the Board 
in January 1999 on the basis that the veteran was denied due 
process of law.  In particular, the Board noted that the 
veteran had submitted additional medical evidence which was 
not considered, and had requested but was not provided a 
hearing before a Member of the Board.  Thereafter, the 
veteran was provided hearing before a Member of the Board in 
July 1998, and the case is once again before the Board for 
appellate review.  The Board will now consider all of the 
pertinent evidence of record with respect to the veterans 
claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran currently manifests level II hearing in his 
right ear and level V hearing in his left ear.

3.  The veteran filed his original claim for service 
connection for bilateral hearing loss and tinnitus on April 
28, 1994, many years after separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6101 (1998).

2.  The requirements for an effective date prior to April 28, 
1994, for a grant of service connection for bilateral hearing 
loss and tinnitus, have not been met.  38 U.S.C.A. §§  5107, 
5110(a) (West 1991) ; 38 C.F.R. § 3.400(b)(2) (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veterans 
increased rating claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed.  Accordingly, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107.  For reasons to be discussed, the duty to assist is 
not for application in the earlier effective date claim.  

I.  Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  The 
schedule is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
V and the poorer ear has a numeric designation level of 
VII, the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Codes 6100-6110 (1998).

In this case, the veteran was afforded a VA audiological 
evaluation in October 1994, at which time puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
45
70
75
49
LEFT
5
80
80
80
61

Speech recognition scores were 92 percent for the right ear 
and 72 percent for the left.  Based on these findings, the 
examiner concluded that the veteran demonstrated a mid to 
high frequency sensorineural hearing loss of mild to severe 
degree from 2000 Hz and above in the right ear and 1500 and 
above in the left ear.  

In connection with this appeal, the veteran was afforded an 
additional VA audiological evaluation in September 1995.  On 
this report, speech recognition scores were 86 percent for 
the right ear and 68 percent for the left.  In addition, 
puretone thresholds, in decibels, and were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
40
70
75
47.5
LEFT
10
70
80
80
60

The veteran submitted two additional audiological evaluations 
from the VA Medical Center at Kansas City.  An audiological 
evaluation of August 1996 disclosed speech recognition scores 
of 100 percent for the right ear and 70 percent for the left.  
Puretone thresholds, in decibels, and were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
40
70
75
47.5
LEFT
10
80
80
85
64

When evaluated again in December 1997, speech recognition 
scores were 96 percent for the right ear and 75 percent for 
the left.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
45
70
70
47.5
LEFT
5
75
         
*
80
*

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veterans examination results yields a numerical 
designation of either level I or level II for the right ear 
(between 42 and 49 percent average puretone decibel hearing 
loss, with between 84 and 100 percent speech discrimination), 
and a level V for the left ear (between 58 and 65 percent 
average puretone decibel hearing loss, with between 68 and 74 
percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of 10 percent, under 
Diagnostic Code 6101.  Accordingly, it is apparent that the 
veterans bilateral hearing loss was properly assigned a 10 
percent evaluation under Diagnostic Code 6101 and that an 
increased evaluation is not warranted.

The Board appreciates the various statements and testimony by 
the veteran, his wife, and other friends and relatives, 
including the veterans testimony presented before a hearing 
officer at the RO in April 1995, as well as testimony 
presented before the Board in July 1998.  In the case of 
hearing loss evaluations, because the ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered, the record currently affords no basis for 
assignment of a rating in excess of 10 percent.  See 
Lendenmann, 3 Vet. App. at 349.  The veteran, of course, may 
apply to reopen his claim for increased compensation at any 
time if his hearing loss progresses significantly. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Courts holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is warranted.  
In the instant case, however, there has been no showing or 
assertion that the veterans bilateral hearing loss has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Although the veteran has asserted that, in the 
1960s, he was laid off from the Remington Arms Company and 
never called back because of his hearing loss disability, the 
evidence does not demonstrate that his hearing loss currently 
causes marked interference with employment.  Under these 
circumstances, the Board determines that the criteria for 
referral of the case to the RO for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Earlier Effective Date

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If the claim is received 
within one year of separation from service, the effective 
date for an award of disability compensation for direct 
service connection is the date following separation form 
active service or the day entitlement arose.  Id.

In this case, the veteran did not submit a claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus until April 28, 1994.  No communication or other 
document was received by the VA prior to that date which may 
reasonably be construed as a formal or informal claim for 
service connection for the disabilities in question.  In 
fact, the veterans Application for Compensation or Pension 
(VA Form 21-526) received at the RO on April 28, 1994, is 
shown to be the veterans initial contact with the VA 
regarding any matter following his separation from service in 
February 1961.  Moreover, as no claim for VA benefits has 
been previously adjudicated, the provisions of 38 C.F.R. 
§ 3.157(b) (1998) (certain medical reports may be accepted as 
claims to reopen or claims for increase) are not for 
application in this case.

The veteran does not dispute that he filed his initial claim 
for service connection for bilateral hearing loss and 
tinnitus on April 28, 1994.  Nevertheless, he argues that the 
effective date should be February 24, 1961, the date of his 
separation from service.  The veterans primary theory is 
that the military was negligent in not treating his hearing 
loss and tinnitus in service, and that he would have applied 
for benefits at the time of his separation from service had 
he been informed that he was entitled to such benefits at 
that time.  

However, even assuming that his assertions are accurate as 
described for discussion purposes, they avail him no relief.  
The Board notes that even if the veteran had not been 
properly informed about his eligibility for VA benefits at 
the time of his separation from service, the Board is 
precluded from awarding benefits on that basis.  See Shields 
v. Brown, 8 Vet. App. 346, 351 (1995); see also Owings v. 
Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that statute specifically 
provides effective date of compensation award and an earlier 
effective date is not appropriate under equitable an estoppel 
theory as payment of government benefits must be authorized 
by statute).  Additionally, in a precedent opinion, the VA 
General Counsel held that, although in some instances the VA 
may have a duty to notify a claimant concerning benefits to 
which he or she may be entitled, the VAs failure to provide 
such notice may not provide a basis for awarding retroactive 
benefits in a manner inconsistent with express statutory 
requirements.  See VAOPGCPREC 17-97 (June 21, 1995).

Accordingly, the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the veterans claim of entitlement to an 
effective date prior to April 28, 1994, for a grant of 
service connection for bilateral hearing loss and tinnitus, 
must be denied.  See 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400.  In a case such as this, where the law and 
not the evidence is dispositive, a claim must be denied or 
terminated because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.

An effective date prior to April 28, 1994, for the grant of 
service connection for bilateral hearing loss and tinnitus, 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the U.S. Court of Appeals 
for Veterans Claims within 120 days from the date of mailing 
of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
